MEMORANDUM *
In this diversity action, Jorge Glen Harper appeals the district court’s judgment in favor of Andrew James Harper (“A.J.”) on a Washington state law defamation claim as well as the district court’s award of enhanced attorneys’ fees to A.J. and James W. Harper under Alaska Rule of Civil Procedure 82. For the reasons stated by the district court, we AFFIRM.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.